Citation Nr: 0121615	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether the unappealed rating decision of February 26, 
1952, was clearly and unmistakably erroneous, insofar as it 
denied service connection for bilateral hearing loss.

2.  Whether the unappealed rating decision of February 26, 
1952, was clearly and unmistakably erroneous, insofar as it 
denied service connection for tinnitus.

3.  Whether the unappealed rating decision of February 26, 
1952, was clearly and unmistakably erroneous, insofar as it 
denied assignment of a compensable evaluation for a shell 
fragment wound of the left foot, Muscle Group X.  

4.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss, for the period on and subsequent to 
March 23, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from December 1942 to 
December 1945 and October 1950 to September 1951.  This 
matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Buffalo, New York, 
Regional Office (RO), which, in part, granted service 
connection and assigned a noncompensable rating for bilateral 
hearing loss, effective March 23, 1999; and determined that 
an unappealed rating decision of February 26, 1952 was not 
clearly and unmistakably erroneous, insofar as it denied 
service connection for bilateral hearing loss, tinnitus, and 
assignment of a compensable evaluation for a shell fragment 
wound of the left foot, Muscle Group X.  

With regards to a procedural matter involving the bilateral 
hearing loss rating issue, since the Board in the decision 
herein has determined that an unappealed rating decision of 
February 26, 1952 was clearly and unmistakably erroneous, 
insofar as it denied service connection for bilateral hearing 
loss, it is expected that the RO will implement said Board 
decision's determination by a rating action that will assign 
an "original" rating with an effective date for bilateral 
hearing loss.  See Fenderson v. West, 12 Vet. App. 119 
(1999), wherein the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  Since it appears that the 
disability rating appellate issue developed by the RO is 
essentially entitlement to an increased (compensable) rating 
for bilateral hearing loss, for the period on and subsequent 
to March 23, 1999, there will be no prejudicial effect to 
appellant for the Board to render a decision herein on said 
disability rating issue as developed for appellate review.  
See also Bernard v. Brown, 4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  The unappealed February 26, 1952 rating decision, to the 
extent it denied service connection for bilateral hearing 
loss and tinnitus, was inconsistent with the competent 
evidence then of record, since that evidence revealed that 
appellant was a rifleman and was assigned to a field 
artillery battery during the respective service periods; that 
significant bilateral hearing loss was documented on 
September 1951 service separation examination; and on 
November 1951 VA audiologic examination, approximately two 
months after service, appellant reported having persistent 
ringing in the ears associated with hearing difficulty since 
the second service period due to constant artillery battery 
firing, his eardrums were clinically retracted, and bilateral 
high frequency hearing loss due to acoustic trauma and 
tinnitus were diagnosed.

2.  The unappealed February 26, 1952 rating decision, to the 
extent it denied assignment of a compensable evaluation for a 
shell fragment wound of the left foot, Muscle Group X, was 
consistent with the competent evidence then of record and the 
applicable statutory and regulatory provisions in effect at 
that time.  There was no in-service or post-service clinical 
evidence prior to that February 26, 1952 rating decision 
which actually documented any left foot shell fragment wound 
residuals.  A November 1951 VA examination, conducted after 
his second service period, may have evaluated the wrong foot 
as recently alleged, on said examination there were no left 
foot complaints or findings and the right foot was 
essentially unremarkable clinically without scar, restricted 
motion, atrophy, deformity, pain, or abnormal radiographic 
findings as to have warranted a compensable rating.  In-
service records for the second period of service did not 
reveal complaints of left foot impairment.

3.  Appellant's bilateral hearing acuity has been recently 
clinically shown at Level III for each ear, for the period on 
and subsequent to March 23, 1999.  The prerequisites for 
Table VIa usage are not present, and the puretone threshold 
is not 55 decibels or more at 1000 Hertz or 70 decibels or 
more at 2000 Hertz on recent audiometric examination.  

CONCLUSIONS OF LAW

1.  The unappealed February 26, 1952 rating decision, to the 
extent it denied service connection for bilateral hearing 
loss and tinnitus, was clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 1110, 7105 (West 1991); Veterans Regulation 
No. 2(a), pt. II, par. III; VA Regulations 1008 and 1009; 
effective January 25, 1936 to December 31, 1957; 38 C.F.R. 
§§ 3.77, 3.78 (1949 & Supp.); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.302(a) (2000).

2.  The unappealed February 26, 1952 rating decision, to the 
extent it denied assignment of a compensable evaluation for a 
shell fragment wound of the left foot, Muscle Group X, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 1991); Veterans Regulation No. 2(a), pt. II, par. III; 
VA Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957; 38 C.F.R. §§ 3.77, 3.78 (1949 & Supp.); 
38 C.F.R. Part 4, Code 5310 (1949); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.302(a) (2000).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss, for the period on and subsequent to March 23, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.85, 4.87, and Diagnostic Code 
6100 (effective prior and on and subsequent to June 10 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Whether the Unappealed Rating Decision of February 26, 
1952, was Clearly and Unmistakably Erroneous, Insofar as it 
Denied Service Connection for Bilateral Hearing Loss, 
Tinnitus, and Denied Assignment of a Compensable Evaluation 
for a Shell Fragment Wound of the Left Foot, Muscle Group X

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to said appellate issues, 
it is the Board's opinion that any necessary evidentiary 
development has been accomplished, particularly in light of 
the Board's favorable decision herein as to clear and 
unmistakable error in said February 26, 1952 rating 
decision's denial of service connection for bilateral hearing 
loss and tinnitus.  The evidentiary record includes service 
medical records and post-service clinical records relied upon 
by the agency of original jurisdiction in rendering the 
February 26, 1952 rating decision in question.  Appellant and 
his representative have also been provided detailed 
explanation of the pertinent evidence and applicable laws and 
regulations in a June 2000 Statement of the Case.  Thus, the 
Board concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to said appellate issues.  

The law grants a period of 1 year from the date of notice of 
the result of the initial determination for the filing of an 
application for review on appeal; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of clear and 
unmistakable error.  Veterans Regulation No. 2(a), Pt. II, 
par. III; Veterans Administration regulations 1008 and 1009; 
effective January 25, 1936, to December 31, 1957.  Since 
appellant was provided timely notification of that 
determination and did not appeal that adverse rating decision 
within the specified one-year period, that February 26, 1952 
rating decision, which denied service connection for 
bilateral hearing loss and tinnitus, and denied assignment of 
a compensable evaluation for a shell fragment wound of the 
left foot, Muscle Group X, is final and may not be reopened, 
in the absence of new and material evidence or clear and 
unmistakable error.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  


The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations 
which are final and binding, 
including decisions of service 
connection...will be accepted as 
correct in the absence of clear and 
unmistakable error.  Where evidence 
establishes such error, the prior 
decision will be reversed or 
amended.  For the purpose of 
authorizing benefits, the rating or 
other adjudicative decision which 
constitutes a reversal of a prior 
decision on the grounds of clear and 
unmistakable error has the same 
effect as if the corrected decision 
had been made on the date of the 
reversed decision.  38 C.F.R. 
§ 3.105(a).

To establish a valid CUE claim, an 
appellant must show that "Either the 
correct facts, as they were known at the 
time, were not before the adjudicator[,] 
or the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated."  
Russell v. Principi, 3 Vet. App. 310, 313 
(1992) (en banc).  Also, "[i]f a 
claimant-appellant wishes to reasonably 
raise CUE[,] there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be CUE on 
its face, persuasive reasons must be 
given as to why the result would have 
been manifestly different but for the 
alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).


A.  Whether the Unappealed Rating Decision of February 26, 
1952, was Clearly and Unmistakably Erroneous, Insofar as it 
Denied Service Connection for Bilateral Hearing Loss and 
Tinnitus

A claim of clear and unmistakable error must be "based 
on...the law that existed at the time of the prior [RO] 
decision" being collaterally attacked.  Russell, 3 Vet. App. 
at 314.  The pertinent laws and regulations in effect at the 
time of the February 26, 1952 rating decision in question 
have remained essentially the same, and include the 
following:   

The provisions of 38 C.F.R. § 3.77 (1949) stated, in 
pertinent part:  Direct...service connection....  (a) the payment 
of disability compensation or pension is authorized in cases 
where it is established that disabilities are shown to have 
been directly incurred in or aggravated by active military or 
naval service....  (b) In determinations involving the question 
of service connection due consideration shall be given to the 
places, types, and circumstances of service as shown by the 
service record, the official history of each organization in 
which the veteran served, his medical records, and all 
pertinent medical and lay evidence.

The provisions of 38 C.F.R. § 3.78 (1949 Supp.) stated, in 
pertinent part:  service connection may be granted for any 
disease properly diagnosed after discharge from war or peace-
time service when all the evidence, including lay evidence 
and all evidence pertinent to the circumstances of service, 
establishes...that the disease was incurred in service.  

The current law is essentially similar, to wit:  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The only explanation for the agency of original 
jurisdiction's denial of service connection for bilateral 
hearing loss and tinnitus provided in the February 26, 1952 
rating decision sheet or the actual rating decision notice 
sent to appellant later that month was that the "report [of 
the November 1951 VA examination]...[i]nitially 
diagnosed...Tinnitus Aurium...."; and that "[y]our disability 
claim was reviewed on the basis of all the evidence of 
record, including the report of your physical examination on 
November 23, 1951, and your service records, including the 
record of your most recent military service from October 12, 
1950 to September 5, 1951....  Your...deafness and ringing in 
your ears were not incurred in or aggravated by your service 
during World War II, or during your most recent period of 
military service."  

The actual service medical records then of record did not 
include any complaints, findings, or diagnoses pertaining to 
hearing loss or tinnitus, except for a September 1951 service 
discharge examination report.  Significantly, on September 
1951 service discharge examination whispered voice testing, 
appellant's hearing acuity was recorded as "0/15", 
bilaterally.  Additionally, the service records indicated 
that appellant was a rifleman and was assigned to a field 
artillery battery during the respective service periods.  
Furthermore, on November 1951 VA audiologic examination only 
approximately two months after service, appellant reported 
having persistent ringing in the ears associated with hearing 
difficulty since the second service period due to constant 
artillery battery firing; his eardrums were clinically 
retracted; and bilateral high frequency hearing loss due to 
acoustic trauma and tinnitus were diagnosed.  

Neither the February 26, 1952 rating decision sheet nor that 
rating notice indicates whether the agency of original 
jurisdiction actually considered that September 1951 service 
discharge examination report, which documented significant 
bilateral hearing loss, since these clinical findings were 
not specifically mentioned therein.  

The Court stated in Dolan v. Brown, 9 Vet. App. 358 (1996) 
and Crippen v. Brown, 9 Vet. App. 412 (1996), that rating 
decisions prepared prior to February 1990, the effective date 
for 38 U.S.C.A. § 5104(b) (which requires rating decisions to 
specify the evidence considered and the reasons for a 
particular disposition), were generally very brief and 
conclusionary.  In Dolan, at 9 Vet. App. 362, the Court 
stated that:

[F]or the Court to reopen this claim 
solely because the RO did not 
specifically mention the presumptions of 
sound condition and aggravation in its 
1955 decision and did not clearly 
articulate the reasons why each 
presumption did not attach would require 
the Court to presume that the RO did not 
properly discharge its official 
duties....Court must apply the 
"presumption of regularity" to "the 
official acts of public officers, and in 
the absence of clear evidence to the 
contrary, [must] presume that they have 
properly discharged their official 
duties."

In Crippen, at 9 Vet. App. 421 , the Court stated that:

[A] CUE claim that was premised on an 
RO's clear failure to consider certain 
highly probative evidence, in violation 
of the regulation requiring adjudications 
to be based on all evidence of record (38 
C.F.R. § 3.303(a)), did present a viable 
theory for a CUE claim.  That is, 
challenging a failure to consider such 
evidence is not challenging the weighing 
or evaluation of evidence; it is asking 
that such process take place for the 
first time and thus does not constitute 
the reweighing or reevaluation that 
Russell and its progeny have proscribed.

It is reiterated that the RO, in its February 1952 rating 
notice, stated that it had reviewed the service records and 
November 1951 VA examination report.  However, actual 
clinical findings contained in the service medical records or 
November 1951 VA examination report as to appellant's hearing 
status were not specifically mentioned therein.  Therefore, 
the Board finds that the presumption of regularity has been 
rebutted, in that it would have been unreasonable and 
inconceivable for the RO, in its February 26, 1952 rating 
decision, not to have recognized that the September 1951 
service discharge examination report documented significant 
in-service bilateral hearing loss and that the service 
records indicated that his military duties, including as a 
rifleman and assignment to a field artillery battery were 
consistent with acoustic trauma exposure.  Accordingly, it 
follows that the RO must have failed to consider that 
November 1951 VA audiologic examination report dated only 
approximately two months after the second period of service, 
wherein appellant reported having persistent ringing in the 
ears associated with hearing difficulty since the second 
service period due to constant artillery battery firing, 
clinically his eardrums were retracted, and bilateral high 
frequency hearing loss due to acoustic trauma and tinnitus 
were diagnosed; since if these pieces of evidence had been 
considered, they would have compelled an allowance based on 
the fact that the in-service bilateral hearing impairment 
resulted in residual disability.  Thus, the RO's failure to 
consider these critical pieces of clinical evidence was 
clearly and unmistakably erroneous.  See Crippen.  

It should be added that in a June 2000 Statement of the Case, 
the RO explained that since under regulations at the time of 
the February 26, 1952 rating decision, hearing impairment for 
VA compensation purposes was limited to spoken voice testing 
measured in terms of feet and on November 1951 VA audiometric 
examination, spoken voice testing was normal for VA rating 
purposes, the February 26, 1952 rating decision's denial of 
service connection for bilateral hearing impairment was not 
clearly and unmistakably erroneous.  However, the RO's 
explanation is not entirely correct, since the regulation in 
question, as the RO concedes, pertains to rating hearing 
acuity, and does not pertain to whether direct-incurrence 
service connection for a hearing disability is warranted.  It 
is the Board's conclusion that the evidence then of record 
clearly established continuity of symptomatology between in-
service bilateral hearing impairment shown on service 
discharge examination and residual bilateral hearing 
impairment, including tinnitus, clinically shown and 
diagnosed as due to acoustic trauma immediately after 
service.  The RO's failure to consider all material clinical 
evidence and apply the applicable laws and regulations and 
the doctrines they express to the operative facts appears to 
have been prejudicial to appellant.  There is at least a 
reasonable doubt that the result would have been manifestly 
different but for this error by the RO.  Consequently, the 
February 26, 1952 rating decision, to the extent it denied 
service connection for bilateral hearing loss and tinnitus, 
was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 
7105 (West 1991); Veterans Regulation No. 2(a), pt. II, par. 
III; VA Regulations 1008 and 1009; effective January 25, 1936 
to December 31, 1957; 38 C.F.R. §§ 3.77, 3.78 (1949 & Supp.); 
38 C.F.R. §§ 3.104(a), 3.105(a), 20.302(a) (2000).  

Parenthetically, in light of the Board's determination herein 
that the February 26, 1952 rating decision, to the extent it 
denied service connection for bilateral hearing loss and 
tinnitus, was clearly and unmistakably erroneous, it is 
presumed that the RO will render an implementing rating 
decision in accordance with 38 C.F.R. § 3.105(a) (which 
states, in pertinent part:  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
clear and unmistakable error has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision).


B.  Whether the Unappealed Rating Decision of February 26, 
1952, was Clearly and Unmistakably Erroneous, Insofar as it 
Denied Assignment of a Compensable Evaluation for a Shell 
Fragment Wound of the Left Foot, Muscle Group X

Under 38 C.F.R. Part 4, Code 5310 (1949), a noncompensable 
evaluation was warranted for slight injury to Muscle Group X 
(intrinsic muscles of the plantar aspect of the foot).  A 10 
percent evaluation required moderate injury.  For through and 
through wounds of the foot, a minimum evaluation of 10 
percent was warranted.  Parenthetically, the current Code 
5310 is essentially the same.  

A November 1946 rating decision granted service connection 
and assigned a 10 percent evaluation for a shell fragment 
wound of the left foot, Muscle Group X.  That rating decision 
provided no explanation as to the basis for said grant.  
However, at the time of that rating decision, there was an 
October 1946 initial application for VA disability benefits, 
wherein appellant claimed in-service treatment for a shell 
fragment wound of the left foot.  It is a critical point, 
however, that there was no in-service or post-service 
clinical evidence at any time prior to the February 26, 1952 
rating decision at issue, which documented any actual left 
foot shell fragment wound or residuals thereof.  It is 
noteworthy that although a history of an in-service gunshot 
wound of the left foot was provided on June 1947 VA 
examination, in between the two service periods, appellant 
had no foot complaints.  Although he complained of stiffness 
and cramping in both legs attributable to the onset of 
malarial attack and from strenuous work, clinically his gait 
was normal.  Additionally, in the examination report section 
titled "residuals of gunshot wounds or other injuries", the 
examiner wrote "none.  No scar now visible on sole left foot 
where shell fragment hit."  The pertinent diagnosis was 
gunshot wound left foot, history of, nonsymptomatic.  
Parenthetically, it appears that service connection for 
appellant's left foot wound is "protected" under 38 C.F.R. 
§ 3.957 (2000).  

A September 1950 service reenlistment examination and a 
September 1951 service discharge examination did not include 
any complaints, findings, or diagnoses pertaining to a foot 
wound.  After the second service period, appellant filed a 
September 1951 application for VA disability benefits for 
malaria (service connection had been granted for malaria in 
said November 1946 rating decision) without mention of any 
foot disability; and the RO considered that application a 
"reopened" claim for disability compensation (since VA 
compensation had been discontinued while he served on active 
duty).  The RO arranged a VA examination for assignment of a 
disability rating.  On that November 1951 VA examination, a 
history of a left foot shell fragment wound incurred in World 
War II with treatment only at an aid station was provided.  
However, no left foot complaints or clinical findings as to 
that foot were recorded in that examination report.  Rather, 
he complained of pain in the right ankle and leg after 
prolonged standing and walking.  Although on musculoskeletal 
evaluation, it was recorded that appellant claimed that "he 
had a scar beneath right heel", no scar, atrophy, or 
deformity was clinically present; right ankle/subtalar joint 
motion was complete; and he was able to stand on the heel and 
ball of the right foot without pain.  X-rays of the right 
foot were unremarkable.  The diagnoses made no mention of 
either lower extremity.  

Even assuming arguendo that the November 1951 VA examination, 
conducted after his second service period, may have evaluated 
the wrong foot as recently contended, on said examination 
there were no specific complaints or findings as to the left 
foot and the right foot was essentially negative clinically 
without scar, restricted motion, atrophy, deformity, pain, or 
abnormal radiographic findings as to have warranted a 
compensable rating.  Likewise a review of the service medical 
records for the second period of service failed to reveal any 
signs or symptoms that would have warranted a compensable 
evaluation.  The veteran apparently performed that period of 
service without limitation.

It is the Board's conclusion that since the evidence then of 
record did not show any symptomatic foot wound residuals, a 
compensable rating would not have been warranted under any 
applicable diagnostic code, including Code 5310, for rating 
foot muscle damage.  Since no foot scarring or appreciable 
musculoskeletal residuals of a foot wound were then present, 
a compensable evaluation would not have been warranted under 
Diagnostic Codes 7803-7805, for rating poorly nourished, 
ulcerated, tender and painful scars or scars that limit 
function of affected part, or under Code 5284, for rating 
foot injuries (a 10 percent evaluation requires moderate foot 
injury).  It is the Board's conclusion that the February 26, 
1952 rating decision, which assigned a noncompensable rating 
for a shell fragment wound of the left foot, Muscle Group, 
considered all material clinical evidence and applied the 
applicable laws and regulations and the doctrines they 
express to the operative facts.  There is no reasonable doubt 
that the result would have been manifestly different, even 
assuming that the wrong foot was examined on that November 
1951 VA examination as recently alleged, since the foot that 
was examined was essentially clinically asymptomatic.  Any 
failure of the duty to assist cannot constitute clear and 
unmistakable error.  Crippen, at 9 Vet. App. 423.  
Consequently, the February 26, 1952 rating decision, to the 
extent it denied assignment of a compensable evaluation for a 
shell fragment wound of the left foot, Muscle Group X, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 1991); Veterans Regulation No. 2(a), pt. II, par. III; 
VA Regulations 1008 and 1009; effective January 25, 1936 to 
December 31, 1957; 38 C.F.R. §§ 3.77, 3.78 (1949 & Supp.); 
38 C.F.R. Part 4, Code 5310 (1949); 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.302(a) (2000).


IV.  A Compensable Evaluation for Bilateral Hearing Loss, for 
the Period On and Subsequent to March 23, 1999

The appellant contends, in essence, that his current 
bilateral hearing loss warrants a compensable disability 
rating.  It is asserted that he has conversational hearing 
difficulties.  

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the appellate issue with 
directions to provide further assistance to appellant.  A VA 
audiologic examination was recently conducted in April 2000, 
which included speech discrimination and puretone audiometry 
testing; and said examination is sufficiently detailed and 
comprehensive for rating his hearing acuity.  Moreover, there 
is no indication that more recent, relevant medical records 
exist that would show a greater degree of severity of that 
disability than that shown on said examination.  
Additionally, appellant was issued a Statement of the Case, 
which included relevant rating criteria and clinical evidence 
and a detailed explanation of the rationale for said May 2000 
rating decision.  Thus, the Board concludes that the duty to 
assist as contemplated by applicable provisions, including 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's bilateral hearing loss for 
the period in question in the context of the history of that 
disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Additionally, it should be pointed out that the VA amended 
its regulations for rating diseases of the ear and other 
sense organs (which includes defective hearing acuity), 
effective June 10, 1999.  See 64 Fed. Reg. 25,202-210 (May 
11, 1999) (codified at 38 C.F.R. §§ 4.85-86 (1999-2000)).  In 
rating appellant's bilateral hearing loss, no substantive 
difference results regardless of which version is applied.  

Under VA regulations in effect prior to June 10, 1999, the 
severity of a veteran's hearing loss was determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. §§ 4.85-4.87, Part 4, Diagnostic Codes 
6100 through 6110.  Evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based upon 
organic impairment of hearing acuity, as measured by results 
of controlled speech discrimination tests, and average 
hearing threshold level, as measured by puretone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 
hertz (cycles per second).  The VA's Schedule for Rating 
Disabilities provided a framework by which such audiometric 
test results may be translated into a numeric designation 
ranging from Level I (for essentially normal hearing acuity) 
to Level XI (for profound deafness), in order to rate the 
degree of disability resulting from the service-connected 
defective hearing.  Under 38 C.F.R. § 4.85(c) Table VIa was 
used only when the Chief of the Audiology Clinic certified 
that language difficulties or inconsistent speech audiometry 
scores made the use of both puretone average and speech 
discrimination inappropriate.  

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

During the relevant period in question on and subsequent to 
March 23, 1999, an April 2000 VA audiologic examination 
revealed that appellant reported significant problems with 
communication, such as requiring persons to repeat themselves 
and his having difficulty hearing the television unless it 
was loud enough.  He wore binaural amplification.  Recorded 
pure tone thresholds were the following (in decibels):  For 
the right ear, 30 at 1,000 Hertz, 50 at 2,000 Hertz, 90 at 
3,000 Hertz, and 90 at 4,000 Hertz; and for the left ear, 30 
at 1,000 Hertz, 60 at 2,000 Hertz, 85 at 3,000 Hertz, and 95 
at 4,000 Hertz.  Average pure tone thresholds were 65 and 68 
decibels for the right and left ears, respectively, with 
speech recognition ability of 86 bilaterally.  Mild 
sensorineural hearing loss at 250-1500 Hertz, progressively 
sloping to moderate-profound sensorineural hearing loss at 
2000-8000 Hertz, bilaterally, were reported; and speech 
reception thresholds were noted to be commensurate with 
audiologic findings.   

The Board finds that since on said April 2000 VA audiologic 
examination, the puretone threshold average in the right ear 
was 65 decibels with speech recognition ability of 86 percent 
(Level III), and puretone threshold average in the other ear 
was 68 with speech recognition ability of 86 percent (Level 
III), a compensable rating for the service-connected 
bilateral hearing loss is not warranted, for the period on 
and subsequent to March 23, 1999, under either the old or 
amended version of 38 C.F.R. § 4.85, because Level III 
bilateral hearing acuity warrants only a noncompensable 
rating under Table VII, Code 6100.  In this regard, the Court 
explained in Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) that "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Said results on 
April 2000 VA examination represent the most current 
assessment of appellant's hearing acuity.  

It should be added that neither 38 C.F.R. § 4.85(b) nor the 
amended 38 C.F.R. § 4.86 is applicable here, since (1) the 
prerequisites for Table VIa usage are not present, and (2) 
the puretone threshold is not 55 decibels or more at 1000 
Hertz or 70 decibels or more at 2000 Hertz on said 
audiometric examination.  

Finally, the evidence does not show that for the period in 
question, the service-connected bilateral hearing loss 
presented or presents such an unusual or exceptional 
disability picture as to render impractical the application 
of the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Since 
the preponderance of the evidence is against allowance of the 
appellate issue for the aforestated reasons, the benefit-of-
the-doubt doctrine is inapplicable.  38 C.F.R. § 3.102 
(2000).

ORDER

The unappealed rating decision of February 26, 1952, was 
clearly and unmistakably erroneous, insofar as it denied 
service connection for bilateral hearing loss and tinnitus.  
To this extent, the appeal is allowed.

The unappealed rating decision of February 26, 1952, was not 
clearly and unmistakably erroneous, insofar as it denied 
assignment of a compensable evaluation for a shell fragment 
wound of the left foot, Muscle Group X.  An increased 
(compensable) evaluation for bilateral hearing loss, for the 
period on and subsequent to March 23, 1999, is denied.  To 
this extent, the appeal is disallowed.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

